United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
PERSONNEL OFFICE OF MANAGEMENT
& BUDGET, New York, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0605
Issued: April 12, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On January 29, 2018 appellant, through counsel, filed a timely appeal from a November 27,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed the appeal as No. 18-0605.
On November 9, 2016 appellant, then a 30-year-old claims specialist, filed a traumatic
injury claim (Form CA-1) alleging that, on November 8, 2016, he sustained right knee and hip
injuries when he slipped and fell on a wet floor while in the performance of duty. By decision
dated January 6, 2017, OWCP accepted the claim for contusion of right knee. By decision dated
April 17, 2017, it expanded acceptance of the claim to include lumbar sprain.
In another decision dated April 17, 2017, OWCP denied expansion of appellant’s claim to
include the conditions of feet pes planus left, flat foot acquired left, osteoarthritis localized at
primary ankle left talocalcaneal joint, osteoarthritis localized at primary ankle left tibiotalar joint,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

sprain of ligaments of lumbar spine, congenital Factor VII disorder, and transient synovitis of the
left knee as causally related to the accepted November 8, 2016 employment incident.
By letter received on April 27, 2017 appellant, through counsel, requested an oral hearing
before an OWCP hearing representative. A hearing was held on October 4, 2017. Counsel argued
that appellant was a hemophiliac who sustained hemarthrosis as a result of his work-related injury.
Appellant testified that he had right knee arthritis prior to his injury and was hospitalized for four
days following the employment incident. He further stated that his right knee injury was causing
him to favor his left side, resulting in a left knee injury. Counsel argued that the medical reports
provided a consistent history of a right knee injury and that a bone contusion, hemarthrosis, and
lumbar sprain should be accepted as part of the claim as indicated in the December 1, 2016 report
from Dr. Arup K. Bhadra, a Board-certified orthopedic surgeon.
By decision dated November 27, 2017, OWCP’s hearing representative affirmed the
April 17, 2017 decision, finding that the medical evidence of record failed to establish a
consequential left knee injury or the conditions of left foot pes planus, acquired left flat foot (pes
planus), left ankle joint primary localized osteoarthritis talocalcaneal, left ankle localized tibiotalar
joint osteoarthritis, lumbar spine ligaments sprain, congenital Factor VII disorder, and transient
synovitis of the left knee as causally related to the accepted November 8, 2016 employment
incident.
Having reviewed the case record submitted by OWCP, the Board finds that this case is not
in posture for decision.2
The Board notes that in the November 27, 2017 decision, the hearing representative only
discussed Dr. Bhadra’s reports dated December 1, 2016 through August 30, 2017, but failed to
reference the other medical reports of record.3 The record reflects that appellant submitted medical
reports dated November 16, 2016 through October 11, 2017 from Dr. Bhadra. Appellant also
submitted numerous other medical reports including emergency department reports and diagnostic
testing dated November 8 through 10, 2016, a November 15, 2016 report from Dr. Andrew
Goodwillie, a Board-certified orthopedic surgeon, a November 15, 2016 report from
Dr. Suchitra S. Acharya, a hematologist, December 22, 2016 report from Dr. Jay Levine, a
podiatrist, a February 24, 2017 diagnostic report from Dr. Joshua Hodman, a Board-certified
diagnostic radiologist, and medical reports dated March 1 through October 16, 2017 from
Dr. Gottlieb. As the hearing representative did not note receipt or consideration of the relevant
medical reports of record, it failed to follow its own procedures.4 OWCP did not discharge its
responsibility to set forth findings of fact and a clear statement of reasons explaining the
disposition so that appellant could understand the basis for the decision, as well as the precise
defect and the evidence needed to overcome the denial of his traumatic injury claim.5
2

J.J., Docket No. 13-1666 (issued August 18, 2014).

3

D.D., Docket No. 15-1403 (issued March 10, 2016).

4

All evidence submitted should be reviewed and discussed in the decision. Evidence received following
development that lacks probative value should also be acknowledged. Whenever possible, the evidence should be
referenced by author and date. Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Denials, Chapter
2.1401.5(b)(2) (November 2012).
5

K.J., Docket No. 14-1874 (issued February 26, 2015). See also J.J., Docket No. 11-1958 (issued June 27, 2012).

2

As the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to the subject matter of the claim which was properly submitted to OWCP prior
to the issuance of its final decision be reviewed and addressed by OWCP.6 While OWCP is not
required to list every piece of evidence submitted to the record, the Board finds that medical reports
submitted were not considered or reviewed before the issuance of its November 27, 2017
decision.7 Because OWCP failed to consider all of the relevant medical reports of record, the
Board cannot review such evidence for the first time on appeal.8
For these reasons, the case will be remanded to OWCP to enable it to properly consider all
of the evidence.9 Following such further development as it deems necessary, OWCP shall issue
an appropriate merit decision.
IT IS HEREBY ORDERED THAT the November 27, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this order.
Issued: April 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB 439 (1994)
(applying Couch where OWCP did not consider a medical report received on the date of its decision).
7

B.S., Docket No. 16-0352 (issued April 14, 2016).

8

20 C.F.R. § 501.2(c).

9

K.N., Docket No. 17-0771 (issued August 9, 2018).

3

